Citation Nr: 0907050	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  94-28 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral 
pes planus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from March 1988 to January 1993.

The Board notes at the outset that the record indicates that 
the veteran currently lives in California.  The claims file 
contains a signed VA Form 21-22 "Appointment of Veterans 
Service Organization as Claimant's Representative" dated July 
2004 which appoints the Hawaii Office of Veterans Services 
(HOVS) as the veteran's representative.  There is no 
documentation of record which revokes this power of attorney.  
However, it appears that the HOVS represented the veteran 
with respect to an overpayment issue, and that he does not 
have a representative for purposes of this appeal.  As 
explained below, this appeal was the subject of a prior Board 
decision n that was vacated by the Court of Appeals for 
Veterans Claims.  There was no reference to a representative 
in either the Board decision or the Court Order.  As the case 
has been remanded to the RO, opportunity has been provided to 
the veteran to consult with HOVS or another service 
organization.  No written argument has been presented on the 
Veteran's behalf.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, granted service 
connection and assigned a zero percent rating for the 
veteran's bilateral pes planus, effective January 12, 1993.  
The veteran timely filed a Notice of Disagreement (NOD) in 
July 1993.  The RO provided a Statement of the Case (SOC) in 
February 1994 and thereafter, in June 1994, the veteran 
timely filed a substantive appeal. 

In October 1994, the veteran testified at a Travel Board 
hearing.  A transcript of the hearing is associated with the 
claims folder.  

On appeal in April 1998, the Board denied the veteran's 
claim.

In October 1998, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the case to the Board for compliance with a Joint 
Motion for Remand.  The Board remanded the case to the RO in 
March 1999 to comply with the Court's instructions.  
Following a VA examination in April 2002, the veteran's pes 
planus was still found to be noncompensable. 

On appeal in July 2007, the Board remanded the case for 
additional development, to include obtaining a more current 
and comprehensive VA examination.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the July 2007 
Remand Order, and that the veteran has not contended 
otherwise, and therefore it may proceed with its review of 
this appeal.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).


FINDINGS OF FACT

1. Prior to February 18, 2003, the Veteran's bilateral pes 
planus was productive of no more than mild symptoms or 
functional impairment; while an isolated finding of moderate 
pronation was reported in November 1994, such was not 
confirmed upon subsequent examinations; the medical evidence 
does not show the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, or pain on 
manipulation and use of the feet.

2. From February 18, 2003, the Veteran's bilateral pes planus 
has been manifested by persistent pain; recurrent episodes of 
plantar fasciitis, the need for orthotics, numbness and 
tingling; mild loss of coordination; mild weakness, moderate 
fatigability; and slight limitation of motion of the 
foot/ankle, which is consistent with overall moderate 
functional impairment; the medical evidence does not show 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities; the veteran's bilateral 
pes planus is not productive of more than overall moderate 
disability. 


CONCLUSIONS OF LAW

1. The criteria for an initial or staged compensable rating 
for bilateral pes planus prior to February 18, 2003 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5276, 5284 (2008). 
2. The criteria for a staged rating of 10 percent for a 
bilateral foot disability, but no more than 10 percent, from 
February 18, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276, 5284 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to a claim, such as the instant one on 
appeal, that was pending before VA or the Board prior to that 
date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) 
("This Court consistently has applied the VCAA to cases 
pending before VA at the time of the VCAA's enactment"); see 
66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) (construing most 
VCAA provisions to apply "to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
veteran filed his original service connection claim in 
September 1992, the provisions of the VCAA still apply.  In 
the instant case, the Board finds that VA fulfilled its 
duties to the veteran under the VCAA.


a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2003 and July 2007 letters sent to the Veteran by the AMC/RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2003 and July 2007 letters from the AMC/RO satisfy 
these mandates.  The March 2003 letter informed the Veteran 
about the type of evidence needed to support his increased 
rating claim, namely, proof that his service-connected 
bilateral pes planus had increased in severity.  The July 
2007 letter indicated that such proof could take the form of 
medical personnel statements, medical evidence, pharmacy 
prescription records, insurance examination reports, and 
personal or other lay statements.  This letter clearly 
disclosed VA's duty to obtain certain evidence for the 
Veteran, such as medical records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the Veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  Although not 
required to do so, the RO also specifically asked the Veteran 
to provide VA with any other supporting evidence or 
information in his possession.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008) (providing that for "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  The Board finds that the Veteran 
received notice of the evidence needed to substantiate his 
increased rating claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
July 2007 AMC letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
January 1994 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 889 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  Specifically, 
with respect to the information provided in the July 2007 
letter, the Board finds that the AMC cured the timing defect 
by providing this VCAA notice together with readjudication of 
the claim, as demonstrated by the September 2008 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  

Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court determined that a greater degree of 
specificity for notice of the information and evidence 
necessary to substantiate a claim is required for increased 
rating claims.  However, as the claim at issue here is a 
downstream issue from that of service connection, Vasquez 
notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when the VA has granted a service connection claim 
and the Veteran, thereafter, in his notice of disagreement 
challenges the rating assigned, as here, a duty to provide 
VCAA notification as to the higher rating issue does not 
attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the Veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating that where a claim has been 
substantiated after the enactment of the VCAA, [the Veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

b. Duty to Assist 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and federal 
treatment records.  The Veteran received several VA 
examinations, the most recent in August 2008, which were 
thorough in nature and adequate for the purpose of deciding 
the claim for an initial or staged compensable rating for pes 
planus.  The Board finds that the medical evidence of record 
is sufficient to resolve this issue for the entire period of 
time in question; VA has no further duty to provide an 
examination or opinion.  38 C.F.R. § 3.326, 3.327 (2008).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations 

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Service connection for flat feet was established by RO action 
in January 1994, at which time a noncompensable rating was 
assigned under DC 5276, effective from January 12, 1993.  The 
Board will consider whether a higher rating can be granted 
under this code, as well as consider any other potentially 
applicable diagnostic codes.

Under Diagnostic Code 5276, a noncompensable rating is 
assigned where the symptoms are considered to be mild and are 
relieved by built-up shoe or arch support.  Moderate 
bilateral flatfoot with the weight-bearing line being over or 
medial to the great toe, inward bowing of the tendon 
Achilles, and pain on manipulation and use of the feet 
warrants a 10 percent rating.  Severe bilateral flatfoot 
warrants a 30 percent rating where there is objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities; severe 
bilateral flatfoot warrants a 30 percent rating.  Id.  
Pronounced, bilateral flatfoot, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances, warrants a 50 percent rating.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5284 provides ratings for 
residuals of foot injuries. Moderate residuals of foot 
injuries are rated 10 percent disabling; moderately severe 
residuals of foot injuries are rated 20 percent disabling; 
and severe residuals of foot injuries are rated 30 percent 
disabling. 

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).



b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
noncompensable rating for bilateral pes planus, as opposed to 
having filed a claim for an increased rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability rating because of his 
dissatisfaction with the noncompensable rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 


III. Analysis

a. Factual Background

In September 1992, the veteran filed a claim for service 
connection for flat feet.

In May 1993, the veteran underwent a VA examination.   The 
veteran had no complaints with respect to his feet.  No 
abnormality was noted by the examiner. 

By a January 1994 rating action, the RO granted the veteran's 
claim of entitlement to service connection for bilateral pes 
planus and assigned a noncompensable disability rating under 
Diagnostic Code 5276, effective from January 12, 1993.

During the October 1994 hearing, the veteran testified that 
although he had told the VA examiner that his feet did not 
cause him problems, he added that this was not completely 
accurate.  He stated that his feet ached from time to time, 
and that prolonged standing or walking irritated the problem.

The veteran underwent another VA examination in November 
1994.  He stated that over the years he had occasional bouts 
of discomfort after long periods of standing and walking.  On 
examination, the veteran was noted to have bilateral pes 
planus of a moderate degree with pronation of both feet.  No 
callosities or other abnormalities were noted.  The veteran 
denied using any assistive device.  The diagnosis was 
bilateral pes planus.

In September 1996, the veteran underwent a third VA 
examination.  There was full range of motion of the ankles 
and feet.  Flexible pes planus was present.  There was no 
tenderness or abnormality of the plantar fascia.  The 
impression was flexible pes planus.

The veteran failed to report for a June 1999 VA examination.

A fourth VA examination was conducted in April 2002.  The 
examiner noted that there was no pain on palpation of the 
feet on the dorsal or plantar aspects, and only slight 
fatigue was noted for repetitive movement with no report of 
pain.  

A February 2003 VA treatment record indicates that the 
veteran complained of pain on the bottoms of his feet.  The 
examiner noted tenderness of the feet at the metatarsal 
joints bilaterally and along the lateral edge of the feet.  
The diagnosis was bilateral plantar fasciitis.

In an August 2003 statement, the veteran stated that he was 
experiencing "significant problems" with his feet.  He 
further stated that he had tried several different shoes and 
inserts without relief.

A January 2004 VA treatment note shows that the veteran 
continued to complain of foot pain.  He indicated that he was 
having trouble walking.  The examiner did note moderate 
tenderness upon pressure to the plantar aspect of both heels 
and arches.  Muscle strength was 5/5.  There was medial arch 
collapse.  The impression was plantar fasciitis.  Orthotics 
were recommended.

The veteran underwent a fifth VA examination in August 2008.  
The veteran stated that his feet are not his primary source 
pain.  However, he complained of constant pain and aching, as 
well as a feeling of numbness and tingling.  Aggravating 
factors are prolonged standing and walking.  He rated the 
pain at 6/10.  The veteran is able to complete activities of 
daily living.  He can stand for two hours and walk 
approximately one mile before having to rest.  He wears 
custom orthotics, and denied using any assistive device.  
Aggravating episodes occur daily with a feeling of heaviness 
in both feet.  He does experience increased loss of 
coordination and fatigability.  He denied missing any work.  
The veteran stated that he has not seen a physician or sought 
medical attention for his feet within the last year.  During 
flare-ups, he rests with elevation and sometimes uses a cane.  
He takes Vicodin and uses a water foot massager to relieve 
the pain.

Upon examination, the clinician noted a normal gait.  Shoe 
wear showed mild excessive lateral wear bilaterally over the 
base of the fifth metatarsal.  Foot alignment revealed mild 
pes planus with normal Achilles alignment that has no inward 
bowing.  There were no callosities or bunions.  On palpation, 
there was no tenderness with respect to the ankle joint, 
midfoot, hindfoot, or forefoot bilaterally.  Active and 
passive range of motion of the right ankle revealed 10 
degrees of dorsiflexion, 50 degrees of plantar flexion, 25 
degrees of inversion, and 20 degrees of eversion.  Left ankle 
active and passive range of motion revealed 10 degrees of 
dorsiflexion, 50 degrees of plantar flexion, 40 degrees of 
inversion, and 20 degrees of eversion.  There was 5/5 
strength bilaterally with dorsiflexion, plantar flexion, 
inversion, and eversion.  A neurological examination showed 
2+ reflexes at the Achilles bilaterally.  There was negative 
anterior drawer and negative talar tilt.  There was negative 
midfoot tenderness with manipulation and moderate foot 
suppleness bilaterally.

The diagnosis was bilateral pes planus.  The clinician made 
the following findings:

I would expect that this patient would have 
approximately 0-5 degrees of foot and ankle range 
of motion loss with painful episode flare-ups.  I 
would also expect that he would have mild weakness, 
mild loss of coordination, and moderate 
fatigability.

b. Discussion

The Board determines that the evidence preponderates against 
an initial compensable rating under Diagnostic Code 5276 
prior to February 18, 2003.  The post-service medical records 
fail to demonstrate that the veteran suffered from more than 
mild symptoms attributable to his bilateral pes planus prior 
to that date.  The medical evidence of record does not show 
moderate disability evidenced by weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
or pain on manipulation and use of the feet.  In the May 1993 
VA examination, the veteran had no complaints with respect to 
his feet, and no abnormalities were noted.  While an isolated 
finding of moderate pronation was reported in November 1994, 
the Veteran denied using any assistive devices at that time 
and there were no callosities or deformities.  Upon physical 
examination in September 1996, there was full range of motion 
and no pain on palpation.  The Veteran failed to report to a 
VA examination scheduled in 1999.  The veteran's April 2002 
VA examination showed no pain on palpation.  In view of the 
foregoing, the Board finds that prior to August 26, 2008 
there were no more than mild bilateral foot symptoms, which 
does not show support for a 10 percent rating under 
Diagnostic Code 5276.

Prior to February 18, 2003, the Veteran's bilateral pes 
planus was productive of no more than mild symptoms or 
functional impairment; the medical evidence does not show the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon Achilles, or pain on manipulation and 
use of the feet.  The Board has considered alternate rating 
criteria, to include Diagnostic Code 5284 (injuries of the 
feet), but the degree of functional impairment is no more 
than mild and there are no applicable rating criteria that 
supports a compensable rating prior to February 18, 2003.

However, a rating of 10 percent is warranted from February 
18, 2003.  The medical evidence dated since that time shows a 
chronic worsening of the veteran's bilateral foot disorder.  
There is indication in the treatment records and examination 
reports of persistent bilateral foot pain; recurrent episodes 
of plantar fasciitis, the need for orthotics, numbness and 
tingling; mild loss of coordination; mild weakness, moderate 
fatigability; and slight limitation of motion of the 
foot/ankle, which is consistent with overall moderate 
functional impairment.  Despite the increase in 
symptomatology and functional impairment, the veteran does 
not meet the criteria for a compensable rating under 
Diagnostic Code 5276.  The Board specifically notes that 
there is no medical evidence of the weight-bearing line being 
over or medial to the great toe, inward bowing of the tendon 
Achilles, or pain on manipulation and use of the feet, 
although with episodes of plantar fasciitis, one would expect 
the latter finding.  However, the Board finds that by rating 
the veteran's pes planus under alternative foot criteria that 
are applicable given the disability picture that has been 
presented, a staged rating of  10 percent can be granted. 

From February 18, 2003, the Veteran's bilateral pes planus 
has been manifested by findings that are consistent with 
overall moderate functional impairment, which supports a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
The medical evidence does not show marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.  Thus; the veteran's bilateral pes planus does 
not meet the criteria for the next highest rating of 30 
percent rating under Code 5276 and, since the disability is 
not productive of more than overall moderate disability, the 
next highest rating of 20 percent is not warranted under Code 
5284. 

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra in assessing the veteran's bilateral pes planus and 
arriving at the conclusion that the rating should be 
increased from zero percent to 10 percent from February 18, 
2003.  The 10 percent rating takes into account the degree of 
pain and functional impairment that has been shown since that 
date.  The medical evidence does not show that the veteran's 
pes planus causes any appreciable limitation of motion of 
either foot/ankle.  There is no indication that pain, 
weakness, fatigueability, incoordination or any other symptom 
or sign due to flat feet results in additional functional 
limitation to a degree that would support a rating in excess 
of 10 percent.  

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been 
no showing by the veteran that his service-connected 
bilateral pes planus has necessitated frequent 
hospitalizations or has caused a marked interference with 
employment beyond that contemplated by the rating schedule or 
other comparable effects.  In the absence of such factors, 
the criteria for submission for assignment of an 
extraschedular rating for his bilateral pes planus pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


IV. Conclusion

For the reasons stated above, the Board finds that prior to 
February 18, 2003, the veteran is not entitled to an initial 
or staged compensable rating.  From February 18, 2003, the 
veteran is entitled to a staged rating of 10 percent, but not 
more than 10 percent.  As the Board has determined that the 
preponderance of the evidence is against the claim for an 
initial or staged compensable rating for pes planus prior to 
February 18, 2003, and no more than a 10 percent rating 
thereafter, the benefit of the doubt doctrine does not apply 
to this aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant").


ORDER

For the time period between January 12, 1993 and February 17, 
2003, an initial or staged compensable rating for bilateral 
pes planus is denied.  

For the time period beginning February 18, 2003, entitlement 
to a 10 percent rating for bilateral pes planus, but no more 
than 10 percent is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.




____________________________________________ 
R. F. WILLIAMS  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs 

